Citation Nr: 0900874	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In March 2007, the Board determined that new 
and material evidence had been received to reopen the 
previously denied claim of entitlement to service connection 
for a skin disorder, to include as due to exposure to Agent 
Orange.  The claim was reopened and remanded for additional 
evidentiary development to include a VA examination.  The 
claim has now been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

A skin disability, to include nummular eczema, tinea pedis, 
onychomycosis, and seborrheic keratosis, was first 
demonstrated after service and the probative, competent 
medical evidence of record does not link any skin disability 
to active service, to include exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disability, to include nummular eczema, tinea pedis, 
onychomycosis, and seborrheic keratosis, was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in October 2003 and April 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, a VA dermatological examination, and 
statements and testimony from the veteran and his 
representative.  In support of his claim, the veteran 
submitted copies of numerous medical treatises from 
newspapers, magazines, and/or from the internet, regarding 
Agent Orange exposure and Vietnam veterans, all of which are 
available for review in the claims file.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the letter 
mentioned above dated in April 2007.  

Legal Criteria

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre- 
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  Service connection will also be approved for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2008).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran maintains that service connection is warranted 
for a skin disability, to include as due to Agent Orange 
exposure.  First and foremost, the Board acknowledges that 
the veteran served in Vietnam during the Vietnam Era, and, as 
such, his in-service exposure to herbicides is presumed.  
However, the veteran does not suffer from a disability which 
is listed as a disease that VA has associated with Agent 
Orange exposure, and thus his skin disability is not 
statutorily recognized as presumed to result from herbicide 
exposure. 38 C.F.R. § 3.309(e).  Therefore presumptive 
service connection for the veteran's skin disability, even 
assuming exposure to Agent Orange, is not warranted.  38 
C.F.R. §§ 3.307, 3.309.

In the absence of a presumption, in order to establish direct 
service connection, the veteran must provide evidence of a 
current skin disability, an in-service injury or disease, and 
a nexus between his skin disability and the in-service injury 
or disease.  In the present case, the veteran was diagnosed 
with nummular eczema in December 1969 with treatment through 
1970.  In the years from 1998 to the present day, the veteran 
has additionally been variously diagnosed by VA with 
dermatitis (1998), onychomycosis (1999 and 2001), tinea pedis 
(1999), eczematous dermatitis (2004), and seborrheic 
keratosis and dermatitis (2006).  In 2004, it was noted that 
he had a 30 year history of a recurrent pruritic rash.  When 
examined by VA examination in May 2008, the diagnosis was 
again nummular dermatitis.  Based on this evidence, the Board 
finds a current skin disability has been clinically 
demonstrated, and thus the first element of service 
connection has been satisfied.

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service treatment 
records are lacking in any complaints, diagnosis, or 
treatment for any skin disability.  However, as previously 
established, the veteran is presumed to have been exposed to 
Agent Orange while in service.  Therefore, the second 
requirement of service connection has been fulfilled.

The last element of service connection required is a nexus 
between the veteran's current disability and the in-service 
injury or disease.  The veteran maintains that his current 
skin disability was caused by exposure to Agent Orange.  The 
record in this case, as indicated above, contains the 
treatment records and a recent examination report pertaining 
to the veteran's skin complaints.  It also includes the 
veteran's testimony at a January 2006 hearing.  At that time, 
he testified that he did not have any skin symptoms during 
service.  However, shortly thereafter, he experienced a bump 
on his leg and it itched and he scratched.  Soon, he had 
sores all over his body, but the private physician did not 
figure out what was wrong with him.  At that point in time, 
he used over the counter medications to help with the 
itching, but without much success.  He scratched so much that 
it contributed to his divorce.  He scratched to the point 
where he drew blood.  

As noted by the Board in the March 2007, due to the short 
proximity between the veteran's first treatment for a skin 
disorder and his return from Vietnam and discharge from 
service, and in light of medical evidence of current 
treatment for skin disorders, he was to be afforded an 
examination to determine the etiology of any skin disorder 
found to be present.  

The requested exam was conducted by VA in May 2008.  The 
examiner reviewed the claims folder and VA healthcare records 
and diagnosed the veteran with nummular dermatitis.  The 
physician initially provided an opinion which related the 
veteran's skin disorder to his military service as the same 
condition was noted during service and because it had not 
resolved since that time.  In an addendum dated in July 2008, 
the examiner noted that the record actually reflected that 
the veteran's eczema was initially diagnosed in December 1969 
and not during service.  He added that Agent Orange exposure 
had not been related to the development of this skin 
condition.  The examiner added that this medical rationale 
was obtained after a review of reference textbooks and the 
current medical literature.  

The Board notes that the veteran has testified that his skin 
problems began shortly after service.  He believes that he 
developed a skin condition due to exposure to Agent Orange.  
While the veteran is credible and competent to describe a 
skin abnormality in service, he is not competent to assert 
that he has been suffering from a skin condition of service 
origin.  Further, the Board recognizes the examiner's opinion 
that the veteran's current skin disability is unlikely to be 
related to service.  Simply put, it would be pure conjecture 
to relate a skin condition first noted in December 1969 to 
military service which ended approximately 8 months before.  

In this case, the only evidence supporting the veteran's 
claim consists of his statements regarding his disability.  
While he contends that his skin disability is due to Agent 
Orange exposure, his skin disorder is not one of the 
disorders presumed to result from such exposure.  38 C.F.R. 
§§ 3.307, 3.309.  The medical evidence does not otherwise 
attribute the skin disorder to service.  Since the veteran 
has not been shown to be a medical expert, he is not 
competent to express an authoritative opinion regarding his 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Further, it is noted that the record includes various 
newspaper columns and magazine articles the veteran has 
submitted in support of his claim.  The submissions are very 
general in nature and do not address the specific facts of 
the veteran's claim before the Board.  As this generic 
medical journal or treatise evidence does not specifically 
state an opinion as to the relationship between the veteran's 
current skin diagnosis and inservice exposure to Agent 
Orange, it is insufficient to establish the element of 
medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 
(1998).  

In conclusion, the competent clinical evidence of record 
fails to show any complaints or treatment in service for a 
skin disability, nor for months thereafter.  Furthermore, the 
competent clinical evidence of record does not attribute any 
current skin disability to service, to include herbicide 
exposure.  Additionally, while the veteran's service in 
Vietnam allows for a presumption of herbicide exposure in the 
present case, no diagnosed skin disability is among the 
diseases listed under 38 C.F.R. § 3.309(e), precluding a 
grant of presumptive service connection as due to herbicide 
exposure.  Moreover, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


